


109 HR 5696 IH: To respond to the unreasonable and unnecessary Japanese

U.S. House of Representatives
2006-06-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5696
		IN THE HOUSE OF REPRESENTATIVES
		
			June 28, 2006
			Mr. Costa (for
			 himself, Mr. Salazar,
			 Mr. Filner,
			 Mr. Marshall, and
			 Mr. Osborne) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means
		
		A BILL
		To respond to the unreasonable and unnecessary Japanese
		  prohibition on the importation of United States beef by prohibiting importation
		  of Japanese beef into the United States.
	
	
		1.United States response to
			 Japanese prohibition on importation of United States beefThe United States Trade Representative, in
			 cooperation with the Secretary of Agriculture and the Secretary of Commerce,
			 shall take all necessary actions to prohibit the importation into the United
			 States of beef products produced or processed in, or exported from, Japan until
			 such time as the Japanese Government permits the entry into Japan of beef from
			 the United States consistent with the Export Verification protocol agreed to by
			 the United States and Japan in December 2005.
		
